

117 S2767 IS: Enhanced Protection from Unmanned Aircraft Attacks Act
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2767IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo authorize certain Federal departments to enter into contracts to carry out existing authorities to protect United States facilities from unmanned aircraft.1.Short titleThis Act may be cited as the Enhanced Protection from Unmanned Aircraft Attacks Act.2.Authority to enter into contracts to protect facilities from unmanned aircraft(a)AuthorityThe following Federal departments are authorized to enter into contracts to carry out the following authorities:(1)The Department of Defense for the purpose of carrying out activities under section 130i of title 10, United States Code.(2)The Department of Homeland Security for the purpose of carrying out activities under section 210G of the Homeland Security Act of 2002 (6 U.S.C. 124n).(3)The Department of Justice for the purpose of carrying out activities under section 210G of the Homeland Security Act of 2002 (6 U.S.C. 124n).(4)The Department of Energy for the purpose of carrying out activities under section 4510 of the Atomic Energy Defense Act (50 U.S.C. 2661).(b)Federal Acquisition RegulationNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall amend the Federal Acquisition Regulation to implement the authority provided under subsection (a).